712 So.2d 439 (1998)
Percy Lee HOLLOWAY, Appellant,
v.
The STATE of Florida, Appellee.
No. 97-2208.
District Court of Appeal of Florida, Third District.
June 10, 1998.
*440 Bennett H. Brummer, Public Defender, and Maria E. Lauredo, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Keith S. Kromash, Assistant Attorney General, for appellee.
Before NESBITT, JORGENSON and GERSTEN, JJ.
PER CURIAM.
Defendant appeals from a judgment of conviction for burglary of an unoccupied conveyance, and a fifteen-year sentence entered pursuant to Chapter 95-182, Laws of Florida, known as the "Evelyn Gort and All Fallen Officers Career Criminal Act of 1995." We affirm under the controlling authority of Higgs v. State, 695 So.2d 872 (Fla. 3d DCA 1997). However, we certify conflict with Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998).
AFFIRMED.